DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/25/2022. Claims 15, 17-18 are amended. Claim 16 is cancelled. Claims 29-37 are new claims. Claims 15, 17-37 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the claim 16 and 112(b) rejection of claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 18-19, 24-26 are rejected under 35 U.S.C. 103 as being un-patentable over Welch et al. (US 2015/0346495 A1; Welch) in view of Hua (US 2017/0276918 A1) and further in view of SCHREIBER et al. (US 2015/0085259 A1; SCHREIBER).
As of claim 15, Welch teaches an imaging apparatus 500 [fig 5] for smart-glasses (AR system) [0027] for generating a virtual image from an original image [0053], which is divided into at least two original partial images (for two eyes) [fig 5], the imaging apparatus comprising: an image generator element 602 (DLP) [fig 6] arrangement comprising a number of image generator elements for representing a corresponding number of original partial images (the DLP (602) operates at 360 Hz (60 frames/second), a different frame may be generated every 2.8 milliseconds) [0083]; a number of imaging channels comprising in each case at least one image-forming reflection surface ((the high speed at which the spatial light modulator (e.g., DLP (602)) operates, the number of imaging channels corresponding to the number of image generator elements (allowing for rapid generation of virtual content) coupled with the deformable mirror membrane VFE 610 (allowing rapid changes in focusing the image at the desired depth plane) provides a multi-planar focal system that is able to rapidly project multiple depth planes to the user) [0089], wherein each of the imaging channels (for left and right eyes) [fig 5] is associated with one of the image generator elements 504 [fig 5] and configured to transmit one of the original partial images [fig 6]; and a spectacle lens 508 [fig 5], which is common to all of the imaging channels (from 504) [fig 5] and via which the imaging channels are directed in the direction of an observer's eye [fig 5]. Welch further teaches the original partial images (shown with fig 6 below) of at least two image generator elements 602 (DLP), 604 (LCD) [fig 6] [0072] represent image sections of the original image with partially overlapping image regions (shown with fig 6 below), and wherein the overlapping image regions are transmitted via at least two different imaging channels 606 [fig 6].  

    PNG
    media_image1.png
    798
    734
    media_image1.png
    Greyscale


	Welch teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Welch does not teach the image-forming reflection surfaces are surfaces of a prism that is arranged on the spectacle lens.
Hua teaches a head up display (HUD) [fig 2] having the image-forming reflection surfaces [fig 2] are surfaces of a prism (a freeform wedge-shaped prism) [fig 2] that is arranged on the spectacle lens (freeform head-up display) [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have teach the image-forming reflection surfaces are surfaces of a prism that is arranged on the spectacle lens as taught by Hua to the imaging apparatus as disclosed by Welch in order for achieving an ultra-compact HUD design with waveguide-like form factor using freeform optical technology (Hua; [0004]).
Welch in view of Hua teaches the invention as cited above except for the image generator elements are located side-by-side.
SCHREIBER teaches a projection display [fig 4] having the image generator elements 115 [fig 4] are located side-by-side (sub-area 115 of the imager 110 are located side-by-side) [fig 4].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the image generator elements are located side-by-side as taught by SCHREIBER to the imaging apparatus as disclosed by Welch in view of Hua in order for providing sub-images by the sub-areas of the imager directly into the pupil of the user without necessitating a field lens (SCHREIBER; [0055]).
As of claim 18, Welch teaches a central image generator element 604 (LCD) [fig 6] is present, which represents the entire original image ((the DLP (602) provides grayscale images. The LCD (604) provides a color map, such that the light associated with various colors are projected through another set of achromatic lenses (606)).
As of claim 19, Welch teaches the image generator element arrangement 602, 604 [fig 6] comprises a number of separate image generators 602 (DLP), 604 (LCD) [fig 6], and wherein each of the separate image generators 602 (DLP), 604 (LCD) [fig 6] forms an image generator element (grayscale images and a color map) [0075] of the image generator element arrangement 602, 604 [fig 6].
As of claim 24, Welch teaches smart-glasses 508 [fig 5] comprising an imaging apparatus 504 [fig 5].
As of claim 25, Welch teaches a method for generating an image from an original image (image is generated by spatial light modulator 504) [fig 5] in smart-glasses ((augmented reality (AR) system)) [fig 5] [0027], the method comprising: providing an imaging apparatus 504 [fig 5]; dividing the original image into a number of original partial images (shown above with fig 6); and transmitting each of the original partial images via a separate imaging channel 602 (DLP), 604 (LCD) [fig 6] to generate the virtual image [0058]. 
Welch does not teach a prism.
Hua teaches a head up display (HUD) [fig 2] having a prism (a freeform wedge-shaped prism) [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a prism as taught by Hua to the imaging apparatus as disclosed by Welch in order for achieving an ultra-compact HUD design with waveguide-like form factor using freeform optical technology (Hua; [0004]).
As of claim 26, Welch teaches at least two original partial images (shown with fig 6 below) represent image sections of the original image with overlapping image regions (shown with fig 6 below), such that the overlapping image regions of the image sections 602 (DLP), 604 (LCD) [fig 6] are transmitted via at least two different imaging channels 602 (DLP), 604 (LCD) [fig 6].  

    PNG
    media_image1.png
    798
    734
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 17, 20-23, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 17, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, image generator elements located at a periphery of the image generator element arrangement have a smaller image generator surface and represent smaller image sections of the original image than image generator elements that are located further in a center of the image generator element arrangement.
As of claim 20, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, the image generator element arrangement comprises a single image generator, and wherein the image generator elements are image generator regions of the image generator on which in each case a different one of the original partial images is represented.
As of claim 21, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, the prism comprises a prism entrance surface, facing the image generator element arrangement, and a prism exit surface, facing a spectacle lens entrance surface of the spectacle lens, and wherein the imaging channels are coupled out of the prism via the prism exit surface and are coupled into the spectacle lens via the spectacle lens entrance surface. 
Claims 22-23 are allowed as being dependent on claim 21. 
As of claim 27, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, original partial images that are located at the periphery of the original image represent smaller image sections of the original image than original partial images that are located further in the center of the original image. 
Claim 28 is allowed as being dependent on claim 27.
Claims 29-37 are allowed.
As of claim 29, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, a spectacle lens, which is common to all of the imaging channels and via which the imaging channels are directed in the direction of an observer's eye, wherein the image-forming reflection surfaces or the refraction surfaces of the imaging channels, or both, are surfaces of a prism that is arranged on the spectacle lens wherein a central image generator element is present, which represents the entire original image, wherein further image generator elements are present in addition to the central image generator element, and wherein each of the further image generator elements shows only parts of the original image. 
Claims 30-31 are allowed as being dependent on claim 29.
As of claim 32, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, a spectacle lens, which is common to all of the imaging channels and via which the imaging channels are directed in the direction of an observer's eye, wherein the image-forming reflection surfaces or the refraction surfaces of the imaging channels, or both, are surfaces of a prism that is arranged on the spectacle lens, wherein the image generator element arrangement comprises a single image generator, and wherein the image generator elements are image generator regions of the image generator on which in each case a different one of the original partial images is represented.
Claims 33-34 are allowed as being dependent on claim 32.
As of claim 35, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 3D content, the virtual content may need to be formatted such that portions of a particular image are displayed on a particular depth plane while other are displayed at other depth planes. The processor (502) may be configured to slice images to provide 3D slices of a particular image. Welch does not anticipate or render obvious, alone or in combination, a spectacle lens, which is common to all of the imaging channels and via which the imaging channels are directed in the direction of an observer's eye, wherein the image-forming reflection surfaces or the refraction surfaces of the imaging channels, or both, are surfaces of a prism that is arranged on the spectacle lens wherein the prism comprises a prism entrance surface, facing the image generator element arrangement, and a prism exit surface, facing a spectacle lens entrance surface of the spectacle lens, and wherein the imaging channels are coupled out of the prism via the prism exit surface and are coupled into the spectacle lens via the spectacle lens entrance surface.
Claims 36-37 are allowed as being dependent on claim 35.
Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art BENITEZ et al. (US 20180003978 A1) teaches a display device which has a display, operable to generate a real image, and an optical system. In the optical system are at least two free-form reflective surfaces, S I and S2. At least one of the reflective surfaces is convex in one direction at substantially all points of its optically active area. Light rays from the display are reflected on SI before they are reflected on S2. The reflective surfaces SI and S2 are arranged to generate a virtual image from the real image on the display, by projecting light from the display to an eye position. The field of view occupied by the virtual image as seen from the eye position is greater than 50 degrees in at least one direction, preferably the direction linking the two eyes of an intended user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882